DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection of claims 1 and 4-7 under 35 U.S.C. §112(b) and the rejection of claim 1 under 35 U.S.C. §112(d) as set forth in the Final Office Action mailed 8/1/2021, the after-final claim amendments filed 11/17/2021 are sufficient to overcome said rejections.  Accordingly, the rejection of claims 1 and 4-7 under 35 U.S.C. §112(b) and the rejection of claim 1 under 35 U.S.C. §112(d) have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with STEVEN JENSEN (42,693) on 12/7/2021.

The application has been amended as follows: 
CLAIMS:
Claims 8-9 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method for controlling startup of a fuel cell comprising, among other things, in response to determining that the monitored charged amount of the low-voltage battery is greater than or equal to a preset charged amount, opening a plurality of valves of air and hydrogen lines together with the boosting by a BHDC; in response to determining that the monitored charged amount of the low-voltage battery is less than a preset charged amount, opening a plurality of valves of air and hydrogen lines after the boosting by the BHDC; and completing startup by allowing output of the fuel cell after the valves are opened, wherein the valves are opened using charged power of the low-voltage battery.
	The closest prior art is considered to be Lee et al. (US 2010/0089672) which generally teaches a DCDC converter LDC that boots the low voltage power of an auxiliary battery, a step of opening a hydrogen valve in this state and completing start-up ([0088]-[0090], Fig. 3B, 4B).  However, Lee fails to teach or suggest the claimed steps as described above.  Further, none of the prior art provides any motivation for one skilled in the art to suggest the claimed steps involving monitoring the state of charge of a low-voltage battery in response to a sensed startup signal, opening valves with or after boosting by BHDC depending on the monitored state of charge, allowing output of the fuel cell, and wherein said valves are powered by said low-voltage battery.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/7/2021